Citation Nr: 1537802	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-00 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Propriety of the reduction in evaluation from 40 percent to 30 percent for service-connected residuals, left meniscectomy with ligament reconstruction, effective July 1, 2009.

2.  Entitlement to an increased rating for degenerative changes of the right knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for medial meniscal tear, right knee, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Nelson, Counsel 


INTRODUCTION

The Veteran had active service from March 1965 to June 1977.  He died in November 2010 and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant recently testified before the undersigned in June 2015 and delivered sworn testimony via video conference hearing in El Paso, Texas.

At the time of his death, the Veteran had a pending appeal for the issues set forth on the title page.  The appellant has been substituted as the claimant for the purposes of the claims that were pending at the date of the Veteran's death.

FINDINGS OF FACT

1.  At the time of the reduction of the rating for residuals of left medial meniscectomy with ligament reconstruction, the evidence failed to show a material improvement in the service-connected left knee disability.

2.  Throughout the relevant rating period on appeal, the Veteran's service-connected right knee disability was manifested by complaints of pain and functional impairment comparable to limitation of flexion to no less than 90 degrees with moderate recurrent lateral instability.


CONCLUSIONS OF LAW

1.  The reduction of the disability rating for the Veteran's service-connected left knee disability was not proper, and the 40 percent disability evaluation is restored, effective July 1, 2009.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21 (2015).

2.  The criteria for a rating in excess of 10 percent for degenerative changes of the right knee have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2015). 

3.  The criteria for a rating in excess of 20 percent for medial meniscal tear, right knee, have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to restore the Veteran's left knee disability rating, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As for the issues of entitlement to an increased rating for degenerative changes of the right knee and right knee medial meniscal tear, by correspondence, including that dated in September 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  In the September 2009 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.

During the June 2015 Board hearing, to assist the appellant, the undersigned ensured questions were asked to determine where the Veteran had been treated for his knee problems during his lifetime and to determine if there was any evidence outstanding pertinent to the claims.  The June 2015 Board hearing fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

I.  Left knee reduction

A January 2006 RO decision assigned a disability rating of 40 percent for the Veteran's left knee disability.  A December 2008 rating decision proposed a rating reduction for the Veteran's left knee disability from 40 percent disabling to 30 percent, and an April 2009 rating decision reduced the rating for the Veteran's service-connected left knee disability from 40 percent to 30 percent, effective July 1, 2009.

In rating reduction cases dealing with ratings in effect for 5 years or more, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  These considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve.  In this case, the 40 percent left knee disability rating had not been in effect more than five years before the reduction took effect.  The various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings do not apply.

The Court has also indicated, however, that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-21 (1993).  Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.

The November 2005 VA examination that was used as the basis for the 40 percent rating assigned in the January 2006 RO decision indicated that the Veteran's left knee had flexion limited to 100 degrees and lacked four degrees of normal extension.  The examiner noted that the Veteran's left knee's functional impact was moderate to severe.

The Board notes that the Veteran's left knee disability was reduced based on the findings of a VA examination conducted in September 2008 (with an October 2008 addendum).  While clinical findings from the September 2008 VA examination did show that the Veteran's left knee extension had improved (minimally) compared to similar testing on the November 2005 VA examination, the Veteran's left knee flexion did not show any improvement, and in fact decreased from 100 degrees at the November 2005 VA examination to only 90 degrees at the September 2008 VA examination.  Further, the September 2008 VA examiner (in the October 2008 addendum) noted that the Veteran had severe medial instability, which is equal to or worse than that shown in November 2005.  Most significantly, however, the September 2008 VA examiner did not, in the Board's view, indicate that any such improvement of left knee clinical findings (to the extent that any existed) represented improvement in the Veteran's ability to function under the ordinary conditions of his work or life.  In this regard, the Board notes that the September 2008 VA examiner indicated that the Veteran's left knee disability's effects on multiple daily activities (including chores, shopping, exercise, and bathing) were moderate to prevents, essentially the same level of severity as noted on the November 2005 VA examination.  The Board consequently finds that any improvement shown by findings such as left knee extension range of motion did not result in or represent improvement in the Veteran's ability to function under the ordinary conditions of life.

The Board additionally observes in passing that the September 2008 VA examiner appeared to indicate that while certain records were reviewed, the Veteran's complete claims file was not available for review.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the United States Court of Appeals for Veterans Claims has indicated that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.

At any rate, the Board finds that improvement in the Veteran's service-connected left knee disability in ability to function under ordinary conditions of life and work was not shown as of July 1, 2009.  Accordingly, the reduction in the evaluation for service-connected left knee disability was improper, and the 40 percent disability evaluation is restored, effective July 1, 2009.

II.  Degenerative changes of the right knee and medial meniscal tear, right knee

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or lateral instability.  A maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

Under Diagnostic Code 5262, a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).

A claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Analysis

A November 2007 rating decision granted service connection for residuals of medial meniscal tear, right knee, and assigned a rating of 20 percent, and also granted service connection for degenerative changes, right knee, and assigned a rating of 10 percent.  These ratings were in effect at the time of the Veteran's death.

The Veteran's medical records revealed right knee degenerative changes and instability of the right knee associated with a right knee medial meniscal tear.

At the June 2015 Board hearing the appellant indicated that due to the Veteran's bad knees she had to assist him in his daily activities.  For example, the Veteran had to struggle to enter and exit a passenger vehicle.  The appellant stated that she had witnessed the Veteran's knees locking and stated that the Veteran had trouble maintaining his balance.  He wore knee braces and would also use a cane for ambulation.  The appellant also noticed that the Veteran's knees would often swell.

As for ratings in excess of 10 percent based on limitation of flexion or extension of the right knee, medical records, including VA and private examinations, revealed right knee flexion limited to 90 degrees in a September 2008 VA examination and limitation of right knee extension to 2 degrees was shown in an October 2007 VA examination.  Based on those findings, the criteria are not met for any higher rating under Diagnostic Code 5260 or 5261, even when considering any additional loss of function due to pain or other factors.  The medical findings do not establish loss of right knee flexion or right knee extension to a compensable degree, and therefore, separate ratings are not appropriate for limitation of flexion and extension.

The Board has considered additional limitation of function due to factors such as knee pain, weakness, incoordination, and fatigability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain on motion has been demonstrated, and the October 2007 VA examiner stated that on flare-ups of right knee pain the Veteran had 50 percent less range of motion of the right knee (to 70 degrees), such findings do not indicate a disability picture comparable to having right knee flexion or extension limited to the degrees necessary in order to achieve the next higher ratings under Diagnostic Code 5260 or 5261.  In addition, since there is no compensable limitation of motion, there is no additional non-compensated limitation that can form the basis for additional compensation under DeLuca.  

As for right knee instability, the VA examiners (October 2007 and October 2009) have tended to characterize the instability as mild to moderate.  Based on the Veteran's and appellant's reported symptoms and the treatment discussions, the Board finds that moderate right knee instability has been manifested throughout the claims period, and a disability rating in excess of 20 percent for right knee instability is not warranted.

In adjudicating the claims, the Board must assess the competence and credibility of the claimants.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board notes that the appellant is competent to give evidence about what she observed and experienced concerning the Veteran's right knee disability.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, considered competent to identify a specific level of disability of his right knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability on appeal has been provided by the medical personnel who examined him.  The medical findings directly address the criteria under which the Veteran's right knee disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with his employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence of record does not show that the Veteran's right knee disabilities and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The right knee has been rated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by the service-connected right knee disability.  In addition, the Veteran's right knee symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization or marked interference with employment.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).











ORDER

The 40 percent disability evaluation for the Veteran's service-connected residuals, left meniscectomy with ligament reconstruction is restored, effective July 1, 2009, subject to the statutes and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for degenerative changes of the right knee is denied.

A rating in excess of 20 percent for medial meniscal tear, right knee, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


